19-23185-rdd   Doc 107   Filed 08/16/19 Entered 08/16/19 08:57:30   Main Document
                                       Pg 1 of 12
                       19-23185-rdd                                                             Doc 107                                          Filed 08/16/19 Entered 08/16/19 08:57:30                                                                                                                                                                Main Document
In re Retrieval Masters Creditors Bureau, Inc.
                                                                                                                                                               Pg 2 of 12                                                                                                                                                                                              Case No. 19-23185 (RDD)
      Debtor                                                                                                                                                                                                                                                                                                                                                  Reporting Period: July 1, 2019 - July 31, 2019

                                                                                                                                                                           SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

      Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
      or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
      ACTUAL” column must equal the sum of the bank account columns. Attach copies of the bank statements and the cash disbursements journal.
      The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
      attached for each account. [See MOR-1 (CON’T)]

                                                                                                                                                                                                                                            BANK ACCOUNTS
                                                                         OPER                       PAYROLL                Letter of Credit    Adaquate Assurance   General Client Account   Harlequin Account        Laboratory          Michgian Account   Nevada Trust Account   North Carolina   Overpayment Refund   Quest Diagnostics   Quest Diagnostics   Trust As Per Arizona   Credit Card        ACH         CURRENT MONTH
                                                                         #8247                       #8234                     #8250                #7555                   #8263                  #9398         Corporation of America        #8289               #1350               Account             #8302             Account 1           Account 2                Law              #8357           #8344         ACTUAL (TOTAL
                                                                                                                                                                                                                         #8276                                                          #8292                                  #8315               #8328                 #8331                                              OF ALL
      ACCOUNT NUMBER (LAST 4)                                                                                                                                                                                                                                                                                                                                                                                             ACCOUNTS)
      CASH BEGINNING OF MONTH                                             205,743.02                      1,138.77            85,135.96                       -           779,217.37               3,478.25             50,517.75                 852.71           22,677.93             3,656.19         51,313.35          458,329.73           95,903.89                   (0.77)        2,421.89       1,274.22     1,761,660.26
      RECEIPTS
      CASH SALES                                                                                                                                                                                                                                                                                                                                                                                                                   -
      ACCOUNTS RECEIVABLE -                                                36,037.75                                                                                                                                                                                                                                                                                                                                        36,037.75
      PREPETITION
      ACCOUNTS RECEIVABLE -                                                20,456.27                                                                                                                                                                                                                                                                                                                                        20,456.27
      POSTPETITION
      LOANS AND ADVANCES                                                                                                                                                                                                                                                                                                                                                                                                          -
      SALE OF ASSETS                                                                                                                                                                                                                                                                                                                                                                                                              -
      OTHER (ATTACH LIST)                                                  13,974.57                         41.07                     1.45                               140,791.75               6,350.34             58,067.82                  75.13             6,203.31              521.19                             43,296.41            8,990.98                                                               278,314.02
      TRANSFERS (FROM DIP ACCTS)                                           78,868.15                      1,957.98                                  20,000.00              41,524.23                  51.92             11,228.83                                                                                             15,666.11            3,328.30                 779.52                           542.60       173,947.64
        TOTAL RECEIPTS                                                    149,336.74                      1,999.05                     1.45         20,000.00             182,315.98               6,402.26             69,296.65                  75.13             6,203.31              521.19                  -          58,962.52           12,319.28                 779.52                     -     542.60       508,755.68
      DISBURSEMENTS
      NET PAYROLL                                                          67,315.36                                                                                                                                                                                                                                                                                                                                       67,315.36
      PAYROLL TAXES                                                        24,985.82                                                                                                                                                                                                                                                                                                                                       24,985.82
      SALES, USE, & OTHER TAXES                                               828.58                                                                                                                                                                                                                                                                                                                                          828.58
      INVENTORY PURCHASES                                                                                                                                                                                                                                                                                                                                                                                                         -
      SECURED/ RENTAL/ LEASES                                                                                                                                                                                                                                                                                                                                                                                                     -
      INSURANCE                                                             8,239.66                                                                                                                                                                                                                                                                                                                                        8,239.66
      ADMINISTRATIVE                                                       64,751.09                                                                                                                                                                                                                                                                                                                                       64,751.09
      SELLING                                                                                                                                                                                                                                                                                                                                                                                                                     -
      OTHER (ATTACH LIST)                                                  22,500.00                      2,562.83                                                          2,287.11                   21.00                914.15                                                                             75.00               615.56                                                                                  28,975.65
      OWNER DRAW *                                                                                                                                                                                                                                                                                                                                                                                                                -
      TRANSFERS (TO CLIENTS)                                                                                                                                               91,401.37                                    58,118.85                                    6,916.26                                                                                               236.04                                        156,672.52
      TRANSFERS (TO DIP ACCTS)                                             20,000.00                                                                                      150,291.91               4,272.70             21,108.19                 423.87             8,894.97              258.73             500.00               302.16               10.61                97.54              50.50      1,762.81       207,973.99
      PROFESSIONAL FEES                                                                                                                                                                                                                                                                                                                                                                                                           -
      U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                                                                                                                                                                                                                                                 -
      COURT COSTS                                                                                                                                                                                                                                                                                                                                                                                                                 -
      TOTAL DISBURSEMENTS                                                 208,620.51                      2,562.83                        -                   -           243,980.39               4,293.70             80,141.19                 423.87           15,811.23               258.73             575.00               917.72               10.61               333.58              50.50      1,762.81       559,742.67

      NET CASH FLOW                                                       (59,283.77)                       (563.78)                   1.45         20,000.00             (61,664.41)              2,108.56            (10,844.54)               (348.74)           (9,607.92)             262.46            (575.00)         58,044.80           12,308.67                 445.94             (50.50)     (1,220.21)      (50,986.99)
      (RECEIPTS LESS DISBURSEMENTS)

      CASH – END OF MONTH                                                 146,459.25                         574.99           85,137.41             20,000.00             717,552.96               5,586.81             39,673.21                 503.97           13,070.01             3,918.65         50,738.35          516,374.53          108,212.56                 445.17          2,371.39           54.01    1,710,673.27
      * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                                                                                                                                                 THE FOLLOWING SECTION MUST BE COMPLETED
      DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

      TOTAL DISBURSEMENTS                                                                                                    559,742.67
        LESS: TRANSFERS TO OTHER DEBTOR IN
                                                                                                                             371,122.16
      POSSESSION ACCOUNTS
        PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
      SOURCES (i.e. from escrow accounts)
      TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                               188,620.51
      TRUSTEE QUARTERLY FEES




                                                                                                                                                                                                                                                                                                                                                                                                                         FORM MOR-1
                                                                                                                                                                                                                                                                                                                                                                                                                               2/2008
                                                                                                                                                                                                                                                                                                                                                                                                                         PAGE 2 OF 12
                           19-23185-rdd                                                                       Doc 107                                             Filed 08/16/19 Entered 08/16/19 08:57:30                                                                                                                                                Main Document
                                                                                                                                                                                Pg 3 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                                                                                                                                                                                                                                                 Case No. 19-23185 (RDD)
      Debtor                                                                                                                                                                                                                                                                                                          Reporting Period: July 1, 2019 - July 31, 2019

                                                                                                                                                                                           BANK RECONCILIATIONS
      Continuation Sheet for MOR-1
      A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
      (Bank account numbers may be redacted to last four numbers.)


                                                     OPER                        PAYROLL                  Letter of Credit           Adaquate Assurance      General Client        Harlequin Account        Laboratory           Michgian Account       Nevada Trust        North Carolina    Overpayment Refund     Quest Diagnostics       Quest Diagnostics      Trust As Per Arizona       Credit Card             ACH
                                                                                                                                                               Account                                     Corporation of                                 Account              Account                                  Account 1               Account 2                   Law
                                                                                                                                                                                                             America
                                          #8247                          #8234                       #8250                         #7555                  #8263                   #9398                 #8276                  #8289                #1350                #8292                #8302                 #8315                  #8328                  #8331                    #8357               #8344

      BALANCE PER BOOKS                                 146,459.25                        574.99                     85,137.41               20,000.00             717,552.96               5,586.81             39,673.21                 503.97            13,070.01             3,918.65           50,738.35              516,374.53             108,212.56                   445.17             2,371.39             54.01


      BANK BALANCE                                      146,459.25                     1,574.42                      85,137.41               20,000.00             727,436.54               5,701.61             40,060.65                 503.97            13,070.01             3,918.65           63,421.99              516,414.20             108,348.82                   445.17             2,371.39             54.01
      (+) DEPOSITS IN
      TRANSIT (ATTACH LIST)

      (-) OUTSTANDING                                                                    (999.43)                                                                    (9,883.58)              (114.80)               (387.44)                                                                          (12,683.64)                (39.67)               (136.26)
      CHECKS (ATTACH LIST):

      OTHER (ATTACH
      EXPLANATION)

      ADJUSTED BANK                                     146,459.25                        574.99                     85,137.41               20,000.00             717,552.96               5,586.81             39,673.21                 503.97            13,070.01             3,918.65           50,738.35              516,374.53             108,212.56                   445.17             2,371.39             54.01
      BALANCE *
      *"Adjusted Bank Balance" must equal "Balance per Books"


      DEPOSITS IN TRANSIT                             Date                        Amount             DEPOSITS IN TRANSIT                    Date                  Amount




      CHECKS OUTSTANDING                              Ck. #                       Amount             CHECKS OUTSTANDING                    Ck. #                  Amount




      OTHER




                                                                                                                                                                                                                                                                                                                                                                                                                             FORM MOR-1 (CONT.)
                                                                                                                                                                                                                                                                                                                                                                                                                                          2/2008
                                                                                                                                                                                                                                                                                                                                                                                                                                   PAGE 3 OF 12
   19-23185-rdd                Doc 107            Filed 08/16/19 Entered 08/16/19 08:57:30                                        Main Document
                                                                Pg 4 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                             Case No. 19-23185 (RDD)
      Debtor                                                                                      Reporting Period: July 1, 2019 - July 31, 2019


                                           STATEMENT OF OPERATIONS (Income Statement)
      The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
      when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                            REVENUES                                                     MONTH               CUMULATIVE -FILING
                                                                                                                                  TO DATE
      Gross Revenues                                                                                            156,085                 347,404
      Less: Returns and Allowances                                                                                   -                       -
      Net Revenue                                                                                               156,085                 347,404
      COST OF GOODS SOLD
      Beginning Inventory                                                                                            -                       -
      Add: Purchases                                                                                                 -                       -
      Add: Cost of Labor                                                                                             -                       -
      Add: Other Costs (attach schedule)                                                                             -                       -
      Less: Ending Inventory                                                                                         -                       -
      Cost of Goods Sold                                                                                             -                       -
      Gross Profit                                                                                              156,085                 347,404
      OPERATING EXPENSES
      Advertising                                                                                                     -                       -
      Auto and Truck Expense                                                                                          -                       -
      Bad Debts                                                                                                       -                       -
      Contributions                                                                                                   -                       -
      Employee Benefits Programs                                                                                 13,262                  19,451
      Officer/Insider Compensation*                                                                              18,669                  28,004
      Insurance                                                                                                  11,086                  24,087
      Management Fees/Bonuses                                                                                         -                       -
      Office Expense                                                                                              8,345                  10,121
      Pension & Profit-Sharing Plans                                                                                  -                       -
      Repairs and Maintenance                                                                                     3,910                   7,122
      Rent and Lease Expense                                                                                     19,904                  28,658
      Salaries/Commissions/Fees                                                                                  70,597                 169,157
      Supplies                                                                                                    1,774                   4,236
      Taxes - Payroll                                                                                             5,957                  11,670
      Taxes - Real Estate                                                                                             -                       -
      Taxes - Other                                                                                                  57                      57
      Travel and Entertainment                                                                                        -                       -
      Utilities                                                                                                  18,151                  26,056
      Other (attach schedule)                                                                                   119,134                 318,619
      Total Operating Expenses Before Depreciation                                                              290,846                 647,238
      Depreciation/Depletion/Amortization                                                                         1,333                  12,176
      Net Profit (Loss) Before Other Income & Expenses                                                         (136,094)               (312,010)
      OTHER INCOME AND EXPENSES
      Other Income (attach schedule)                                                                                  -                       -
      Interest Expense                                                                                                -                       -
      Other Expense (attach schedule)                                                                                 -                       -
      Net Profit (Loss) Before Reorganization Items                                                            (136,094)               (312,010)
      REORGANIZATION ITEMS
      Professional Fees                                                                                                  -                   -
      U. S. Trustee Quarterly Fees                                                                                     325                 325
      Interest Earned on Accumulated Cash from Chapter 11 (see continuation                                              -                   -
      sheet)
      Gain (Loss) from Sale of Equipment                                                                                 -                   -
      Other Reorganization Expenses (attach schedule)                                                                    -                   -
      Total Reorganization Expenses                                                                                    325                 325
19-23185-rdd                Doc 107               Filed 08/16/19 Entered 08/16/19 08:57:30                      Main Document
                                                                Pg 5 of 12

 Income Taxes                                                                                    -                       -
 Net Profit (Loss)                                                                        (136,419)               (312,335)
 *"Insider" is defined in 11 U.S.C. Section 101(31).


 BREAKDOWN OF “OTHER” CATEGORY

 OTHER COSTS
 Outside Call Center                                                                         22,500                 68,750
 Account Enrichment Services                                                                     13                  1,376
 Professional Fees - Accounting                                                              (4,300)                (4,300)
 Professional Fees - General Legal                                                                 0                 3,412
 Professional Fees - Settlements                                                             (4,758)                 -4,758
 Software Licenses                                                                            9,557                 14,444
 Cloud Back Up Services                                                                       3,660                  5,163
 Dues and Subscriptions                                                                          38                    470
 Consultants                                                                                 18,774                 27,350
 Credit Monitoring Expenses                                                                  73,650                206,210
 Oustside Mail Communications                                                                      0                   502
 OTHER OPERATIONAL EXPENSES




 OTHER INCOME




 OTHER EXPENSES




 OTHER REORGANIZATION EXPENSES




 Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
 Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
 bankruptcy proceeding, should be reported as a reorganization item.
       19-23185-rdd                   Doc 107               Filed 08/16/19 Entered 08/16/19 08:57:30                                                 Main Document
                                                                          Pg 6 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                            Case No. 19-23185 (RDD)
      Debtor                                                                                     Reporting Period: July 1, 2019 - July 31, 2019

                                                                                       BALANCE SHEET
      The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                           ASSETS                                          BOOK VALUE AT END OF              BOOK VALUE AT END OF             BOOK VALUE ON PETITION
                                                                                            CURRENT REPORTING               PRIOR REPORTING MONTH               DATE OR SCHEDULED
                                                                                                  MONTH
      CURRENT ASSETS
      Unrestricted Cash and Equivalents                                                                   147,034.24                         206,881.79                   260,372.84
      Restricted Cash and Cash Equivalents (see continuation sheet)                                     1,563,639.03                       1,554,777.07                 1,545,059.99
      Accounts Receivable (Net)                                                                           940,061.98                         927,518.82                   863,224.65
      Notes Receivable                                                                                           -                                  -                            -
      Inventories                                                                                                -                                  -                            -
      Prepaid Expenses                                                                                     14,015.55                          17,593.55                    20,888.46
      Professional Retainers                                                                              178,543.61                         187,082.10                   147,994.00
      Other Current Assets (attach schedule)                                                              110,275.80                         121,332.19                   132,415.82
      TOTAL CURRENT ASSETS                                                                              2,953,570.21                       3,015,185.52                 2,969,955.76
      PROPERTY & EQUIPMENT

      Real Property and Improvements
      Machinery and Equipment                                                                              748,565.49                        748,565.49                   748,565.49
      Furniture, Fixtures and Office Equipment                                                              73,712.52                         73,712.52                    73,712.52
      Leasehold Improvements                                                                                73,252.33                         73,252.33                    73,252.33
      Vehicles                                                                                              73,523.00                         73,523.00                    73,523.00
      Less: Accumulated Depreciation                                                                      (549,484.78)                      (548,151.71)                 (537,308.55)
      TOTAL PROPERTY & EQUIPMENT                                                                           419,568.56                        420,901.63                   431,744.79
      OTHER ASSETS
      Amounts due from Insiders*
      Other Assets (attach schedule)                                                                      (33,308.90)                        (34,701.07)                  (36,093.24)
      TOTAL OTHER ASSETS                                                                                  (33,308.90)                        (34,701.07)                  (36,093.24)
      TOTAL ASSETS                                                                                      3,339,829.87                       3,401,386.08                 3,365,607.31
                           LIABILITIES AND OWNER EQUITY                                    BOOK VALUE AT END OF              BOOK VALUE AT END OF             BOOK VALUE ON PETITION
                                                                                            CURRENT REPORTING               PRIOR REPORTING MONTH                     DATE
                                                                                                  MONTH
      LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
      Accounts Payable                                                                                    276,368.97                         123,652.31                    75,558.10
      Taxes Payable (refer to FORM MOR-4)                                                                     118.66                             889.74                       889.74
      Wages Payable                                                                                        22,419.75                          26,192.90                          -
      Notes Payable                                                                                              -                                  -                            -
      Rent / Leases - Building/Equipment                                                                         -                                  -                            -
      Secured Debt / Adequate Protection Payments                                                                -                                  -                            -
      Professional Fees                                                                                          -                                  -                            -
      Amounts Due to Insiders*                                                                                   -                                  -                            -
      Other Post-petition Liabilities (attach schedule)                                                 1,663,710.43                       1,737,736.00                 1,600,327.75
      TOTAL POST-PETITION LIABILITIES                                                                   1,962,617.81                       1,888,470.95                 1,676,775.59
      LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
      Secured Debt                                                                                      2,500,000.00                       2,500,000.00                 2,500,000.00
      Priority Debt
      Unsecured Debt                                                                                      560,740.52                         436,688.47                   436,688.48
      TOTAL PRE-PETITION LIABILITIES                                                                    3,060,740.52                       2,936,688.47                 2,936,688.48
      TOTAL LIABILITIES                                                                                 5,023,358.33                       4,825,159.42                 4,613,464.07
      OWNERS' EQUITY
      Capital Stock                                                                                       101,125.00                         101,125.00                   101,125.00
      Additional Paid-In Capital
      Partners' Capital Account
      Owner's Equity Account
      Retained Earnings - Pre-Petition                                                                                                                                 1,718,218.24
                                                                                                                                                                        FORM MOR-3
                                                                                                                                                                              2/2008
                                                                                                                                                                        PAGE 6 OF 12
       19-23185-rdd                   Doc 107               Filed 08/16/19 Entered 08/16/19 08:57:30                     Main Document
                                                                          Pg 7 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                          Case No. 19-23185 (RDD)
      Debtor                                                                   Reporting Period: July 1, 2019 - July 31, 2019

      Retained Earnings - Post-petition                                              1,282,546.54                1,542,301.66
      Adjustments to Owner Equity (attach schedule)                                 (3,067,200.00)              (3,067,200.00)               (3,067,200.00)
      Post-petition Contributions (attach schedule)
      NET OWNERS’ EQUITY                                                            (1,683,528.46)              (1,423,773.34)               (1,247,856.76)
      TOTAL LIABILITIES AND OWNERS' EQUITY                                           3,339,829.87                3,401,386.08                 3,365,607.31
      *"Insider" is defined in 11 U.S.C. Section 101(31).


      BALANCE SHEET - continuation section
                                          ASSETS                          BOOK VALUE AT END OF          BOOK VALUE AT END OF        BOOK VALUE ON PETITION
                                                                           CURRENT REPORTING              PRIOR REPORTING                   DATE
                                                                                 MONTH                         MONTH
      Other Current Assets
      Prepaid Insurance                                                                   102,071.80                 113,128.19                    124,211.04
      Prepaid Corporate Taxes                                                               8,204.00                    8,204.00                     8,204.00
      Manual Check Payroll Advance                                                                -                           -                         (0.02)
      Payroll Vednor Receivable                                                                   -                           -                          0.80




      Other Assets
      Straight Line Rent Adjustment                                                       (33,308.90)                (34,701.07)                   (36,093.24)




                          LIABILITIES AND OWNER EQUITY                    BOOK VALUE AT END OF          BOOK VALUE AT END OF        BOOK VALUE ON PETITION
                                                                           CURRENT REPORTING              PRIOR REPORTING                   DATE
                                                                                 MONTH                         MONTH
      Other Post-petition Liabilities
      Accrued Accounts Payable                                                            204,660.17                 267,080.00                    137,486.91
      Client Trust Payable                                                              1,458,501.62                1,469,642.51                 1,459,925.43
      AFLAC Payable                                                                           394.58                      999.43                       631.96
      NY State Family Leave - Due Employee                                                     14.06                       14.06                             -
      NY State Disability Insurance                                                            47.87                                                   825.78
      NY State Paid Family Leave Insurance                                                     92.13                                                 1,457.67
      Adjustments to Owner’s Equity
      Stockholder's Drawing                                                            (3,060,000.00)              (3,060,000.00)               (3,060,000.00)
      Stockholder's Drawing - Taxes                                                        (7,200.00)                  (7,200.00)                   (7,200.00)


      Post-Petition Contributions




      Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
      Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                              FORM MOR-3
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 7 OF 12
      19-23185-rdd                Doc 107            Filed 08/16/19 Entered 08/16/19 08:57:30                                        Main Document
                                                                   Pg 8 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                          Case No. 19-23185 (RDD)
      Debtor                                                                                   Reporting Period: July 1, 2019 - July 31, 2019

                                                        STATUS OF POST-PETITION TAXES

      The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
      amount should be zero.
      Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
      Attach photocopies of any tax returns filed during the reporting period.

                                                                        Amount
                                                                        Withheld
                                                     Beginning           and/or           Amount
      Federal                                           Tax             Accrued            Paid            Date Paid           Check # or EFT   Ending Tax
      Withholding                                                -          9,038.74         9,038.74 7/9/2019               903707080410832            -
                                                                                                      7/25/2019              903707220504041
      FICA-Employee                                              -          4,363.54         4,363.54 7/9/2019               903707080410832            -
                                                                                                      7/25/2019              903707220504041
      FICA-Employer                                              -          4,363.55         4,363.55 7/9/2019               903707080410832            -
                                                                                                      7/25/2019              903707220504041
      Unemployment                                               -                1.28           1.28 7/9/2019               903707080410832            -
                                                                                                      7/25/2019              903707220504041
      Income                                                     -                                    7/9/2019               903707080410832            -
                                                                                                      7/25/2019              903707220504041
      Other:_Medicare-Employee____________                       -          1,281.01         1,281.01 7/9/2019               903707080410832            -
                                                                                                      7/25/2019              903707220504041
      Other:_Medicare-Employer____________                       -          1,280.99         1,280.99 7/9/2019               903707080410832            -
                                                                                                      7/25/2019              903707220504041
         Total Federal Taxes                                     -         20,329.11        20,329.11                                                   -
      State and Local

      Withholding                                                -          4,251.15          4,251.15 7/9/2019              903707080410832            -
                                                                                                       7/25/2019             903707220504041
      Sales                                                      -                                     7/9/2019              903707080410832            -
                                                                                                       7/25/2019             903707220504041
      Excise                                                     -                                     7/9/2019              903707080410832            -
                                                                                                       7/25/2019             903707220504041
      Unemployment                                               -             10.65             10.65 7/9/2019              903707080410832            -
                                                                                                       7/25/2019             903707220504041
      Real Property                                              -                                     7/9/2019              903707080410832            -
                                                                                                       7/25/2019             903707220504041
      Personal Property                                          -                                     7/9/2019              903707080410832            -
                                                                                                       7/25/2019             903707220504041
      Other:_Locality Tax____________                            -             94.54             94.54 7/9/2019              903707080410832            -
                                                                                                       7/25/2019             903707220504041
      Other:_Metro Tax____________                               -            300.37            300.37 7/9/2019              903707080410832            -
                                                                                                       7/25/2019             903707220504041
      Other:_Use Tax____________                            890.37             56.87            828.58 7/12/2019             902389002193142         118.66

        Total State and Local                               890.37          4,713.58          5,485.29                                               118.66


      Total Taxes                                           890.37         25,042.69        25,814.40                                                118.66


                                                SUMMARY OF UNPAID POST-PETITION DEBTS

      Attach aged listing of accounts payable.
                                                                                              Number of Days Past Due
                                                       Current             0-30             31-60             61-90                Over 91         Total
                                                                                                                                                   FORM MOR-4
                                                                                                                                                            2/2008
                                                                                                                                                   PAGE 8 OF 12
      19-23185-rdd         Doc 107       Filed 08/16/19 Entered 08/16/19 08:57:30              Main Document
                                                       Pg 9 of 12

In re Retrieval Masters Creditors Bureau, Inc.                               Case No. 19-23185 (RDD)
       Debtor                                                       Reporting Period: July 1, 2019 - July 31, 2019
      Accounts Payable                     422,131.16   12,991.28   3,131.51        -                       438,253.95

      Wages Payable                         22,419.75                                                        22,419.75

      Taxes Payable                            118.66                                                           118.66

      Rent/Leases-Building                  21,296.07   10,122.88                                            31,418.95

      Rent/Leases-Equipment                  2,530.17    1,752.96                                             4,283.13

      Secured Debt/Adequate                                                                                          -
      Protection Payments
      Professional Fees                                                                                              -

      Amounts Due to Insiders                7,467.69                                                         7,467.69

      Other:______________                                                                                           -

      Other:______________                                                                                           -

      Total Post-petition Debts            475,963.50   24,867.12   3,131.51        -                  -    503,962.13


      Explain how and when the Debtor intends to pay any past due post-petition debts.
      The Debtor intends to pay past due post-petition debts in due course.




                                                                                                              FORM MOR-4
                                                                                                                     2/2008
                                                                                                             PAGE 9 OF 12
   19-23185-rdd                     Doc 107              Filed 08/16/19 Entered 08/16/19 08:57:30                                               Main Document
                                                                      Pg 10 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                        Case No. 19-23185 (RDD)
      Debtor                                                                                 Reporting Period: July 1, 2019 - July 31, 2019



                                                      ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                              Accounts Receivable Reconciliation                                 Amount
      Total   Accounts Receivable at the beginning of the reporting period                         927,518.82
      Plus:   Amounts billed during the period                                                      69,059.18
      Less:   Amounts collected during the period                                                  (56,516.02)
      Total   Accounts Receivable at the end of the reporting period                               940,061.98



      Accounts Receivable Aging                                              0-30 Days         31-60 Days            61-90 Days               91+ Days           Total
      0 - 30 days old                                                            63,433.81                                                                         63,433.81
      31 - 60 days old                                                                              419,537.07                                                    419,537.07
      61 - 90 days old                                                                                                   375,981.07                               375,981.07
      91+ days old                                                                                                                               81,110.03         81,110.03
      Total Accounts Receivable                                                  63,433.81          419,537.07           375,981.07              81,110.03        940,061.98

      Less: Bad Debts (Amount considered uncollectible)                                 -                   -                     -                      -                  -

      Net Accounts Receivable                                                    63,433.81          419,537.07           375,981.07              81,110.03        940,061.98



                                                                   TAXES RECONCILIATION AND AGING

      Taxes Payable                                                          0-30 Days         31-60 Days            61-90 Days               91+ Days           Total
      0 - 30 days old                                                               118.66                                                                            118.66
      31 - 60 days old                                                                                                                                                   -
      61 - 90 days old                                                                                                                                                   -
      91+ days old                                                                                                                                                       -
      Total Taxes Payable                                                           118.66                 -                     -                           -        118.66
      Total Accounts Payable                                                    475,844.84          24,867.12              3,131.51                          -    503,843.47




                                                                                                                                                                         FORM MOR-5
                                                                                                                                                                                2/2008
                                                                                                                                                                     PAGE 10 OF 12
  19-23185-rdd                   Doc 107               Filed 08/16/19 Entered 08/16/19 08:57:30                                                     Main Document
                                                                    Pg 11 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                    Case No. 19-23185 (RDD)
      Debtor                                                             Reporting Period: July 1, 2019 - July 31, 2019



                                                    PAYMENTS TO INSIDERS AND PROFESSIONALS

      Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
      Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
      (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                          INSIDERS
                    NAME                     TYPE OF PAYMENT               AMOUNT PAID             TOTAL PAID TO DATE
      Jeffrey Wollman                      Salary                                   18,669.24                   28,003.86




                                TOTAL PAYMENTS TO INSIDERS                          18,669.24                   28,003.86




                                                                                 PROFESSIONALS
                                             DATE OF COURT
                                           ORDER AUTHORIZING                                                                                            TOTAL INCURRED &
                    NAME                       PAYMENT                  AMOUNT APPROVED                 AMOUNT PAID             TOTAL PAID TO DATE          UNPAID*




                         TOTAL PAYMENTS TO PROFESSIONALS
      * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



             POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                      AND ADEQUATE PROTECTION PAYMENTS

                                               SCHEDULED
                                            MONTHLY PAYMENT                 AMOUNT PAID             TOTAL UNPAID POST-
            NAME OF CREDITOR                      DUE                      DURING MONTH                 PETITION
      Russell Fuchs                                           0.00                          0.00             2,500,000.00
      Robert Martin Co                                   21,296.07                          0.00                31,418.95
      Konica                                                797.21                          0.00                   135.53
      Wells Fargo                                         1,732.96                          0.00                 1,617.43
      Pitney Bowes                                          220.12                          0.00                     0.00




                                                TOTAL PAYMENTS                              0.00             2,533,171.91




                                                                                                                                                                   FORM MOR-6
                                                                                                                                                                         2/2008
                                                                                                                                                                  PAGE 11 OF 12
  19-23185-rdd             Doc 107          Filed 08/16/19 Entered 08/16/19 08:57:30                           Main Document
                                                         Pg 12 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                  Case No. 19-23185 (RDD)
      Debtor                                                                           Reporting Period: July 1, 2019 - July 31, 2019



                                                 DEBTOR QUESTIONNAIRE

     Must be completed each month. If the answer to any of the questions is                  Yes                  No
     “Yes”, provide a detailed explanation of each item. Attach additional
     sheets if necessary.
     Have any assets been sold or transferred outside the normal course of business                                X
   1 this reporting period?
     Have any funds been disbursed from any account other than a debtor in                                         X
   2
     possession account this reporting period?
                                                                                                                   X
   3 Is the Debtor delinquent in the timely filing of any post-petition tax returns?
     Are workers compensation, general liability or other necessary insurance                                      X
   4 coverages expired or cancelled, or has the debtor received notice of expiration
     or cancellation of such policies?
   5 Is the Debtor delinquent in paying any insurance premium payment?                                             X
     Have any payments been made on pre-petition liabilities this reporting                   X
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from related                                 X
   7 parties?
   8 Are any post petition payroll taxes past due?                                                                 X
   9 Are any post petition State or Federal income taxes past due?                                                 X
  10 Are any post petition real estate taxes past due?                                                             X
  11 Are any other post petition taxes past due?                                                                   X
  12 Have any pre-petition taxes been paid during this reporting period?                                           X
  13 Are any amounts owed to post petition creditors delinquent?                              X
  14 Are any wage payments past due?                                                                               X
     Have any post petition loans been been received by the Debtor from any                                        X
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                     X
     Is the Debtor delinquent with any court ordered payments to attorneys or                                      X
  17 other professionals?
     Have the owners or shareholders received any compensation outside of the                                      X
  18 normal course of business?




                                                                                                                                  FORM MOR-7
                                                                                                                                        2/2008
                                                                                                                                 PAGE 12 OF 12
